Beck, J.
1. Where suit was brought upon a written contract for goods sold, and the defendant filed a sworn plea denying the execution of the instrument sued on, it was permissible for him to further plead and set up what the true agreement was, the same, according to the contentions of the defendant, not having been reduced to writing; and that the plaintiff had failed to comply with his obligations under said oral agreement.
2. Such further plea, admitting that the defendant had entered into contractual relations with the plaintiff relatively to the goods alleged to have been sold under the terms of the written contract, the execution of which was denied, was not demurrable on the ground that it sought to vary the terms of a valid written instrument by parol testimony, and to introduce a contract different from the one sued on.
Submitted July 18, 1906.
Decided February 14, 1907.
Action on contract. Before Judge Mitchell. Berrien superior court. January 9, 1906.
Hendricks, Smith & Christian, for plaintiff.
Alexander & Gary, for defendant.
•3. The other questions raised by the assignments of error in the bill of exceptions depend for their proper determination upon the evidence,, which this court will not consider, as the alleged brief of evidence is largely interspersed with colloquies between court and counsel, with statements of the stenographer, and with the questions of counsel and the answers of the witnesses thereto. Further, the brief of evidence contains ' a large mass of documentary evidence consisting of letters and other writings, much of which, at a glance, is seen to be totally irrelevant. The ‘mere fact that some portion of the evidence was properly reduced to narrative form dqes not take this brief of the evidence out of range of the rulings in the case of Price v. High, 108 Ga. 145, and in the cases there cited.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.